Appeal by the Clayton Oil  Refining Company, the Simms Oil Company, and the Producers' Refining Company from a judgment sustaining a general demurrer to a cross-action for reparations against certain railroad companies in a suit in which the railroad companies sought to enjoin the Railroad Commission from enforcing an order in which the reparations in question were awarded the oil companies. The railroad companies appealed from the judgment in so far as it sustained a general demurrer to their petition for injunction. In the railroad companies' appeal (cause No. 7134, M.-K.  T. R. Co. of Texas et al. v. Railroad Commission of Texas et al., 3 S.W.2d 489, this day decided), we are reversing the trial court's judgment and remanding the cause upon that branch of the case, upon the holding that the order of the Railroad Commission awarding the reparations was unauthorized and void. The facts involved in the litigation and our conclusions upon which our judgment is based are fully set forth in the opinion in cause No. 7134, and need not here be repeated. The cross-action of the oil companies being predicated solely upon the validity of the Railroad Commission order must necessarily fail upon the holding that the order was invalid. The judgment of the trial court sustaining the general demurrer to the oil companies' cross-action was therefore correct, and is affirmed.
Affirmed.